 

Case 7:20-cr-00386-NSR Document 18 Filed 09/15/20 Page 1 of-1..

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

U.S.A.,

20-cr-386 (NSR)

-against- ORDER

NICHOLAS WYNBERG,

Defendant.

 

NELSON S. ROMAN, United States District Judge:

Defendant NICOLAUS WYNBERG (“Defendant”), is charged in a one count indictment with
unlawful possession of ammunition in violation of Title 18 U.S.C. § 922(g)(1) and (2). The parties
appeared before the Court on September 15, 2020, for an initial conference. The Government represents
that it can present most, if not all, discovery materials within sixty days hereof. Defense counsel informs
that she would like a reasonable opportunity, approximately six weeks, to review the discovery for the
purpose of determining whether motions, including a motion to suppress, are appropriate. Accordingly,
the Court directs the Government to provide all outstanding discovery to Defendant’s counsel on or
before November 15, 2020. The matter is adjourned to January 7, 2021, at 3:00 p.m. to permit for the
exchange and review of discovery, and allow the parties to engage in plea discussions. The Court
determines that the time between September 15, 2020 and January 7, 2021 is excludable under the Speedy
Trial Act, 18 U.S.C. § 3161, upon a finding that the ends of justice is served and outweighs the best
interest of the public and the defendant in a speedy trial in order to allow for the production and exchange

of discovery, and plea discussions to take place.

 

Dated: September 15, 2020 SO ORDERED:

White Plains, New York i,
USDC SDNY 4 HON.NELSON S. ROMAN
DOCUMENT United States District Judge

|| ELECTRONICALLY FIL®

/poce dp
DATE FILED: & lx Yor,

‘

 

 

Le

 

EE
